DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11, 14 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Casey Mock on 08/12/2022.
The application has been amended as follows: 
Claim 1 – in line second from the bottom, replace “at least half” with “less than and at least half of the average diameter of“ 
Claim 9 – in line second from the bottom, replace “at least half” with “less than and at least half of the average diameter of“
Claim 14 – replace dependency from claim 12 to dependency from claim 9
Claim 16 – in line second from the bottom, replace “at least half” with “less than and at least half of the average diameter of“

Allowable Subject Matter
Claims 1-11, 14 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art (Curran et al. US 2016/0060783 A1) discloses an enclosure for a portable electronic device including a metal substrate, with a first and second metal oxide layers, each having porosity either the same in diameter or the second set of pores having larger diameter. However, the independent claims 1, 9 and 16 require interstice extending at least partially through the first oxide layer, and the second pores have an average diameter that is less than half and at least half of the first pores. The advantage of the claimed invention is that by using the enclosure is able to tolerate a higher level of strain, thereby significantly minimizing and/or preventing the likelihood of delamination between the oxide coating.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794